DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
In the Remarks the Applicant argues in substance:
(A) “It should be noted that the first network circuit 110, the master device 120, and the first slave device 130 are separate and not included in a single apparatus.”
This limitation is moot, since the claims do not specify that the network circuits are each different devices.  Devices comprise circuitry for many functions. For example, a device can  comprise  two independent/different/separate circuitry for antennas, where one circuitry can belong to a Bluetooth  network, another circuitry can belong to a cellular network and another circuitry can be long to a NFC (near field communication) network, among others. 
(B) “In light of the above, the first network circuit of claim 1 is configured to provide network resources for a master device and a first slave device; the master device is configured to select a Uniform Resource Locator (URL) and inform the first slave device of the URL; the first slave device is capable of trying to continue processing data related to the URL through a second network circuit on condition that a first estimated distance between the first slave device and the first network circuit is longer than a first threshold… these features as a whole found in claim 1 are not found in the cited references.”
“‘the first slave device is capable of trying to continue processing data related to the URL through a second network circuit’”. Here it is indicated that the first device does have the “capability” of “trying” to continue processing data related to the URL. The limitation only indicates what the first device is capable of doing, but it does not indicate that it actually does what is described. Therefore, the limitation is not required. 
“’the master device is configured to select a Uniform Resource Locator (URL) and inform the first slave device of the URL’”

“’the first slave device is capable of trying to continue processing data related to the URL through a second network circuit on condition that a first estimated distance between the first slave device and the first network circuit is longer than a first threshold’”
Here, it is intuitive and well known that devices loss connection when not being close enough based on a certain distance; therefore, devices connect or try to connect to other devices (routers, modems, cells or any other devices). Backers discloses such feature as disclosed in the rejection below.
(C) “Lang does not specifically disclose ‘“‘on condition that the first estimated distance is longer than the first threshold, searching for and/or selecting a second network circuit and then trying to continue processing the data related to the URL through the second network circuit”” 
Please see argument (B) from above.
(D) “the paragraph [0040] of Lang does not teach or suggest that the computing device 130 is coupled to the data network 140 through an access point. In fact, as shown in Fig. 1 of Lang, the computing device 130 is directly connected to the data network 140 without using any centralized access point. Accordingly, the centralized access point disclosed in paragraph [0040] of Lang (equated with the first network circuit of claim 1) does not provide network resources for the computing device 130 (equated with the master device of claim 1), and thus Lang does not disclose the features of claim 1 “a first network circuit configured to provide network resources for a master device” under the comparison made by the current Office Action.”
A centralized access point can be a base station, a server, a repeater, a router, a modem or any other device that provides a connection to the network. Also, this limitation is moot, since the claim does not recite an access point. Also, the master device must be connected to a network of some form, cellular, WiFi or any other network for it to be able to receive services. 
(E) “’Lang does not disclose “on condition that the first estimated distance is longer than the first threshold, searching for and/or selecting a second network circuit and then trying to continue processing the data related to the URL through the second network circuit’”

(F) “Regarding the amended claim 15, it includes the features similar to the aforementioned features of claim 1. If claim 1 is found patentable for those features, claim 15 should be found patentable for the similar features.”
Please see response to arguments (A)-(E) from above.
(G) “Regarding the dependent claims 2-14 and 16-20, they are dependent upon claims 1 and 15, respectively. If claims 1 and 15 are found allowable for the aforementioned reasons, these dependent claims should be found allowable for at least the same reasons.”
Please see response to arguments (A)-(E) from above.
The Examiner has given a broad and reasonable interpretation to the claims in view of the specifications and considers that the references cited read on the claims as presently written; therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0095170 A1 (Lang et al., hereinafter Lang) in view of US 2004/0166850 A1 (Floyd Backes, hereinafter Backes).
Regarding claim 1, Lang discloses a network data playback system (Fig. 1 and paragraph [0001], “system 100” and “systems…directed to media playback”), comprising:

the master device (“computing device 130”) configured to select a Uniform Resource Locator (URL) and inform the first slave device of the URL (pars. [0060] and [0094], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier), where the “computing device 130” is informing the “zone player 400” of the URL when making the URL transmission/exchange); and
the first slave device configured to execute a plurality of first steps (par 22, “The instructions further include instructions for sending via the configured software application one or more commands to control the at least one media playback device.” where the “media play device/s” execute the instructions that read on “steps”) including:
on condition that a first estimated distance between the first slave device and the first network circuit is shorter than a first threshold (par [0040], “the data network 140 can be…a wireless network… one or more of the zone players 112-116 may be wirelessly coupled to the data network 140 using a centralized access point such as a wired or wireless router.”, where “access points” require a predetermined threshold distance  for connection to devices; therefore, the zone players 112-116 need to be within the predetermined distance or less in order to connect with the AP), obtaining data related to the URL through the first network circuit (par [0060], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a 
Although implied, Lang does not specifically disclose where on condition that the first estimated distance is longer than the first threshold, searching for and/or selecting a second network circuit and then trying to continue processing the data related to the URL through the second network circuit.
In related art concerning Wireless Station Protocol Apparatus, Backes discloses on condition that the first estimated distance is longer than the first threshold (par [0267], “STA 16 compares the distance to its AP 12, derived from averaging over the long term using Long Term Sample Size” and par [0174], “IF ((AssociatedSTAs[n].short_term_distance AssociatedSTAs[n].distance)>(movingThreshold+longTermStdError+shortTermStdError))”), searching for and/or selecting a second network circuit and then trying to continue processing the data related to the URL (par [0064] “such as wireless enabled laptops or hand-held computing devices or Internet protocol telephones, are transparently and seamlessly distributed between APs such that network performance is optimized from the perspective of the user of the wireless device…employed…in a home, audio, video”, where Lang discloses the URL feature) through the second network circuit (pars [0175]-[0176], “THEN… moving=TRUE (step 326)”) and (par [0394], “Various APs are used to provide seamless RF coverage, so that when the user moves away from one AP toward another AP, the user will associate with the closer AP”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where on condition that the first estimated distance is longer than the first threshold, searching for and/or selecting a second network circuit and then trying to continue processing the data related to the URL through the second network circuit with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that such move would “provide seamless roaming of stations between APs. These and further aspects of the 
Regarding claim 15, Lang discloses a network data playback method (par [0001], “methods, systems, products, features, services, and other items directed to media playback…”), where the method is performed with a slave device (Fig. 1 and par [0040], “zone players 112-116” correspond to slave devices) and includes:
obtaining a Uniform Resource Locator (URL) that is determined by a master device connected to a network circuit (pars. [0060] and [0094], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier); 
obtaining data related to the URL through the network circuit (par [0060], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier)”) and then processing the data related to the URL (paragraphs [0029] and  [0049], “Audio content received from one or more sources can be shared amongst the zone players 112-116 via the data network 140 and/or the controller 118 or the portable computing device 130”. As pointed above, the URL is used to access the content and where the “zones” suggest a required distance to be able to play the content by the “zone players 112-116”, where the “zone players” reproduce at least audio that corresponds to “processing the data”).
Although implied, Lang does not specifically disclose determining whether an estimated distance between the slave device and the network circuit is longer than a threshold; and on condition that the estimated distance is longer than the threshold, searching for and/or selecting another network circuit and then trying to continue processing the data related to the URL through the another network circuit.
	Backes discloses determining whether an estimated distance between the slave device and the network circuit is longer than a threshold (par [0267], “STA 16 compares the distance to its AP 12, derived from averaging over the long term using Long Term Sample Size” and par [0174], “IF ((AssociatedSTAs[n].short_term_distance---
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings of  determining whether an estimated distance between the slave device and the network circuit is longer than a threshold; and on condition that the estimated distance is longer than the threshold, searching for and/or selecting another network circuit and then trying to continue processing the data related to the URL through the another network circuit with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that such move would “provide seamless roaming of stations between APs. These and further aspects of the invention enable the provision of automatically configurable, high performance wireless communications environments“ and “network performance is optimized from the perspective of the user of the wireless device” (Backes,  [0003] and [0064]).
Regarding claims 2 and 16, Lang and Backes disclose all the limitations of claims 1 and 15, respectively.  Lang Further discloses where the plurality of first steps further include: on condition that the master device is not accessible (par 118, “access between the portable computing device and the POS display may terminate based on…the portable computing device 130 is a predefined distance away from the POS display 110, the connection may be terminated.”), processing the data related to the URL through the first network circuit till a predetermined condition is satisfied (par [0040], “the zone players 112-116 may be wirelessly coupled to the data network 140… using a centralized access point such as a wired or wireless router.” And par [0078], “Using the URL, the zone player 112 may retrieve the audio track from the cloud, and ultimately play the audio out of one or more of the other zone players).

Regarding claim 4, Lang and Backes disclose all the limitations of claim 1.  Lang Further discloses where the first network circuit is a portable wireless network circuit (par [0040], “a centralized access point such as a wired or wireless router”) and/or the first slave device is a portable wireless playback device capable of processing multimedia data (par [0040], “one or more of the zone players 112-116 may be wirelessly coupled to the data network 140”, where only one limitation is required in this claim due to alternative language “and/or”).
Regarding claim 5, Lang and Backes disclose all the limitations of claim 1. Lang Further discloses where the step of processing the data related to the URL includes: processing the data related to the URL in conjunction with the master device (par [0049],” Sources of audio content that may be played by the zone players 112-116…music from a smartphone (e.g., the computing device 130) may be accessed and played.”) under control from the master device (par [0135], “one or more of the zone players 112-116 may receive one or more commands from the portable computing device 130 to output audio, join a synchrony group, and adjust a volume level, among other examples”).
Regarding claims 6 and 17, Lang and Backes disclose all the limitations of claims 5 and 15, respectively. Lang Further discloses where the master device is configured to inform the first slave device of a current progress of the master device’s processing the data related to the URL (par [0078], “the zone player 112 may contain a uniform resource locator (URL) that specifies an address to a particular audio track in the cloud. Using the URL, the zone player 112 may retrieve the audio track from the cloud” and par [0110], “indexing audio content on the portable computing device, where the audio content may be played by a media playback device subsequent to indexing.”, where  indexing indicates the progress).
Regarding claim 7, Lang and Backes disclose all the limitations of claim 1. Lang Further discloses where the first network circuit includes a wireless network circuit (par [0040], “a centralized access point 
Although it is implied that at least one of a wireless signal of the wireless network circuit and a wireless signal of the wireless communication circuit is used in an estimation process of the first estimated distance; however, Lang does not explicitly disclose the limitation.
However, Backes discloses where at least one of a wireless signal of the wireless network circuit and a wireless signal of the wireless communication circuit is used in an estimation process of the first estimated distance (pars [0074] and [0124], “the AP 12… information received from other APs and STAs operating on the selected channel. This information is used to ascertain such things as power levels of other devices on the channel, and distances between devices on the channel…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where at least one of a wireless signal of the wireless network circuit and a wireless signal of the wireless communication circuit is used in an estimation process of the first estimated distance with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that at least signals strength and frequency rate are considered when determining distance between wireless devices. For example, good signal quality is correlated to good performance and weak signals cause poor performance and connection stability. Generally, the stronger signals are detected at shorter distances and weak signals are signals between devices that are located at longer distances.
Regarding claim 8, Lang and Backes disclose all the limitations of claim 1. Lang Further discloses where the first slave device is configured to provide capability information of the first slave device for the master device (par [0092-0093], “a portable computing device discovering a POS display, where the POS display includes at least one media playback device…”, where playback corresponds to “capability information” ), and the master device is configured to determine at least one parameter of the first slave device according to the capability information and thereby determine an effect of the first slave device’s processing the data related to the URL (pars [0092]- [0093] and [135], “one or more of the zone players 112-116 may receive one or more commands from the portable computing device 130 to output audio, join a synchrony group, and adjust a volume level, among other examples” corresponding to parameters).

on condition that a second estimated distance between the second slave device and the first network circuit is shorter than a second threshold (par [0040], “the data network 140 can be…a wireless network… one or more of the zone players 112-116 may be wirelessly coupled to the data network 140 using a centralized access point such as a wired or wireless router.”, where “access points” require a predetermined threshold distance  for connection to devices; therefore, the zone players 112-116 need to be within the predetermined distance or less in order to connect), obtaining the data related to the URL through the first network circuit and then processing the data related to the URL (par [0060], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier)”).
Although implied, Lang does not specifically disclose where on condition that the second estimated distance is longer than the second threshold, searching for and/or selecting a third network circuit and then trying to continue processing the data related to the URL through the third network circuit.	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where on condition that the second estimated distance is longer than the second threshold, searching for and/or selecting a third network circuit and then trying to continue processing the data related to the URL through the third network circuit with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that such move would “provide seamless roaming of stations between APs. These and further aspects of the invention enable the provision of automatically configurable, high performance wireless communications environments“ and “network performance is optimized from the perspective of the user of the wireless device” (Backes,  [0003] and [0064]).
Regarding claim 10, Lang and Backes disclose all the limitations of claim 9.  Lang Further discloses where the first slave device and the second slave device are configured to process the data related to the URL synchronously (pars [0048], [0060] and [0069], “a task might be for the zone player 400 to retrieve audio data from another zone player or a device, such as the computing device 130, on a network (e.g., using a uniform resource locator (URL) or some other identifier)…the zone player 400 to synchronize playback of audio with one or more additional zone players. In some embodiments, a task may be to pair the zone player 400 with one or more zone players to create a multi-channel audio environment” and “jazz music played via the zone players 112 and 114 may be played in synchrony. 
Regarding claim 11, Lang and Backes disclose all the limitations of claim 10. Lang Further discloses where each of the master device, the first slave device, and the second slave device includes a wireless communication circuit (par [0040], “While the data network 140… distributed in and around the POS display 110 and the portable computing device 130. Particularly, the data network 140 can be…a wireless network…” where in order to communicate in the wireless network, the master device, the first slave device, and the second slave device require wireless communication circuitry).
Lang does not specifically disclose where the master device is configured to obtain position information of the first slave device and the second slave device with an indoor wireless positioning technique, the master device is also configured to determine playback parameters of the first slave device and the second slave device for processing the data related to the URL in accordance with the position information.
Backes disclose where the master device is configured to obtain position information of the first slave device and the second slave device with an indoor wireless positioning technique (par [0267], “STA 16 compares the distance to its AP 12, derived from averaging over the long term using Long Term Sample Size…”, par [0063]-[0064], “The various aspects of the invention apply to generally to wireless networking architectures, including…enterprise networks, and home networks…”), the master device is also configured to determine playback parameters of the first slave device and the second slave device for processing the data related to the URL in accordance with the position information (par [0064], “an arbitrary number of wireless access points (APs) can be placed in arbitrary positions, and all APs and STAs will automatically configure themselves for optimal channel usage, power levels, and STA/AP associations…such as wireless enabled laptops or hand-held computing devices or Internet protocol 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Backes’ teachings where the master device is configured to obtain position information of the first slave device and the second slave device with an indoor wireless positioning technique, the master device is also configured to determine playback parameters of the first slave device and the second slave device for processing the data related to the URL in accordance with the position information with the personalized media playback disclosed by Lang because one of ordinary skill in the art would have recognized that such move would “provide seamless roaming of stations between APs. These and further aspects of the invention enable the provision of automatically configurable, high performance wireless communications environments“ and “network performance is optimized from the perspective of the user of the wireless device” (Backes,  [0003] and [0064]). Also, when performing hand over, the conditions of the new connection will change; therefore, the parameters need to be adjusted or changed.
Regarding claim 12 and 18, Lang and Backes disclose all the limitations of claims 10 and 15, respectively. Lang Further discloses where each of the first slave device and the second slave device is configured to provide capability information for the master device (par [0092-0093], “a portable computing device discovering a POS display, where the POS display includes at least one media playback device…”, where playback corresponds to “capability information” ), and the master device is configured to determine playback parameters of the first slave device and the second slave device for processing the data related to the URL in accordance with the capability information (pars [0092]- [0093] and [135], “one or more of the zone players 112-116 may receive one or more commands from the portable computing device 130 to output audio, join a synchrony group, and adjust a volume level, among other examples” corresponding to parameters).
Regarding claim 13, Lang and Backes disclose all the limitations of claim 1. Lang Further discloses where the first network circuit actively informs the first slave device of the URL regardless of 
Regarding claims 14 and 19, Lang and Backes disclose all the limitations of claims 13 and 15, respectively.  Lang Further discloses where on condition that the estimated distance is longer than the threshold (par 118, “access between the portable computing device and the POS display may terminate based on…the portable computing device 130 is a predefined distance away from the POS display 110, the connection may be terminated.”), requesting the master device to provide the URL for the slave device and/or inform the slave device of a current progress of processing the data related to the URL (par [0078], “the zone player 112 may contain a uniform resource locator (URL) that specifies an address to a particular audio track in the cloud. Using the URL, the zone player 112 may retrieve the audio track from the cloud” and par [0110], “indexing audio content on the portable computing device, where the audio content may be played by a media playback device subsequent to indexing.”, where  indexing indicates the progress. Where only one limitation is required from the choices provided).
Regarding claim 20, Lang and Backes disclose all the limitations of claim 15. 
Lang does not specifically disclose where further comprising: on condition that the slave device continues processing the data related to the URL through the other network circuit, automatically adjusting at least one playback parameter of the slave device.
Backes discloses where further comprising: on condition that the slave device continues processing the data related to the URL through the another network circuit (par [0394], “Various APs are used to provide seamless RF coverage, so that when the user moves away from one AP toward another AP, the user will associate with the closer AP”), automatically adjusting at least one playback parameter of the slave device (par [0394], “Various APs are used to provide seamless RF coverage…”, where at least address and power will change when the slave device connects to a different AP).
. 

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
10/22/2021



/ANKUR JAIN/Primary Examiner, Art Unit 2649